UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ( X ) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended December 31, 2012 ( ) Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31759 PANHANDLE OIL AND GAS INC. (Exact name of registrant as specified in its charter) OKLAHOMA 73-1055775 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Grand Centre Suite 300, 5rand Blvd., Oklahoma City, Oklahoma73112 (Address of principal executive offices) . Registrant's telephone number including area code (405) 948-1560 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes XNo Outstanding shares of Class A Common stock (voting) at February 8, 2013: 8,258,355 INDEX Part I Financial Information Item 1Condensed Financial Statements Page Condensed Balance Sheets – December 31, 2012 and September 30, 2012 1 Condensed Statements of Operations – Three months ended December 31, 2012 and 2011 2 Statements of Stockholders’ Equity – Three months ended December 31, 2012 and 2011 3 Condensed Statements of Cash Flows – Three months ended December 31, 2012 and 2011 4 Notes to Condensed Financial Statements 5 Item 2Management's discussion and analysis of financial condition and results of operations 11 Item 3Quantitative and qualitative disclosures about market risk 15 Item 4Controls and procedures 16 Part II Other Information 16 Item 6Exhibits 16 Signatures 17 The following defined terms are used in this report: “Bbl” means barrel; “Board” means board of directors; “BTU” means British Thermal Units; “CEGT” means Centerpoint Energy Gas Transmission’s East pipeline in Oklahoma; “Company” refers to Panhandle Oil and Gas Inc.; “DD&A” means depreciation, depletion and amortization; “ESOP” refers to the Panhandle Oil and Gas Inc. Employee Stock Ownership and 401(k) Plan, a tax qualified, defined contribution plan; “FASB” means the Financial Accounting Standards Board; “G&A” means general and administrative costs; “Independent Consulting Petroleum Engineer(s)” or “Independent Consulting Petroleum Engineering Firm” refers to DeGolyer and MacNaughton of Dallas, Texas; “LOE” means lease operating expense; “Mcf” means thousand cubic feet; “Mcfe” means natural gas stated on an Mcf basis and crude oil and natural gas liquids converted to a thousand cubic feet of natural gas equivalent by using the ratio of one Bbl of crude oil or natural gas liquids to six Mcf of natural gas; “Mmbtu” means million BTU; “minerals”, “mineral acres” or “mineral interests” refers to fee mineral acreage owned in perpetuity by the Company; “NGL” means natural gas liquids; “NYMEX” refers to the New York Mercantile Exchange; “Panhandle” refers to Panhandle Oil and Gas Inc.; “PEPL” means Panhandle Eastern Pipeline Company’s Texas/Oklahoma mainline; “play” is a term applied to identified areas with potential oil and/or natural gas reserves; “SEC” refers to the United States Securities and Exchange Commission; “working interest” refers to well interests in which the Company pays a share of the costs to drill, complete and operate a well and receives a proportionate share of production. PART 1FINANCIAL INFORMATION PANHANDLE OIL AND GAS INC. CONDENSED BALANCE SHEETS December 31, 2012 September 30, 2012 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Oil, NGL and natural gas sales receivables Deferred income taxes Refundable income taxes Refundable production taxes Derivative contracts - Other Total current assets Properties and equipment, at cost, based on successful efforts accounting: Producing oil and natural gas properties Non-producing oil and natural gas properties Furniture and fixtures Less accumulated depreciation, depletion and amortization ) ) Net properties and equipment Investments Refundable production taxes Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Derivative contracts - Accrued liabilities and other Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Stockholders' equity: Class A voting common stock, $.0166 par value; 24,000,000 shares authorized, 8,431,502 issued at December 31, 2012, and September 30, 2012 Capital in excess of par value Deferred directors' compensation Retained earnings Less treasury stock, at cost; 173,147shares at December 31, 2012, and 181,310 shares at September 30, 2012 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (See accompanying notes) PANHANDLE OIL AND GAS INC. CONDENSED STATEMENTS OF OPERATIONS Three Months Ended December 31, Revenues: (unaudited) Oil, NGL and natural gas sales $ $ Lease bonuses and rentals Gains (losses) on derivative contracts ) Income from partnerships Costs and expenses: Lease operating expenses Production taxes Exploration costs Depreciation, depletion and amortization Provision for impairment Loss (gain) on asset sales, interest and other ) General and administrative Income before provision for income taxes Provision for income taxes Net income $ $ Basic and diluted earnings per common share (Note 3) $ $ Basic and diluted weighted average shares outstanding: Common shares Unissued, directors' deferred compensation shares Dividends declared per share of common stock and paid in period $ $ Dividends declared per share of common stock and to be paid in quarter ended March 31 $ $ (See accompanying notes) PANHANDLE OIL AND GAS INC. STATEMENTS OF STOCKHOLDERS’ EQUITY Three Months Ended December 31, 2012 Class A voting Capital in Deferred Common Stock Excess of Directors' Retained Treasury Treasury Shares Amount Par Value Compensation Earnings Shares Stock Total Balances at September 30, 2012 $ ) $ ) $ Purchase of treasury stock - ) ) ) Restricted stock awards - Net income - Dividends ($.14 per share) - ) - - ) Distribution of deferred directors' compensation - - ) ) - Increase in deferred directors' compensation charged to expense - Balances at December 31, 2012 (unaudited) $ ) $ ) $ Three Months Ended December 31, 2011 Class A voting Capital in Deferred Common Stock Excess of Directors' Retained Treasury Treasury Shares Amount Par Value Compensation Earnings Shares Stock Total Balances at September 30, 2011 $ ) $ ) $ Restricted stock awards - Net income - Dividends ($.14 per share) - ) - - ) Increase in deferred directors' compensation charged to expense - Balances at December 31, 2011 (unaudited) $ ) $ ) $ (See accompanying notes) PANHANDLE OIL AND GAS INC. CONDENSED STATEMENTS OF CASH FLOWS Three months ended December 31, Operating Activities (unaudited) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Impairment Provision for deferred income taxes Exploration costs Gain from leasing of fee mineral acreage ) ) Net (gain) loss on sale of assets - ) Income from partnerships ) ) Distributions received from partnerships Directors' deferred compensation expense Restricted stock awards Cash provided by changes in assets and liabilities: Oil and natural gas sales receivables Fair value of derivative contracts ) Refundable production taxes Other current assets ) Accounts payable ) ) Income taxes receivable Other non-current assets - Income taxes payable - Accrued liabilities ) ) Total adjustments Net cash provided by operating activities Investing Activities Capital expenditures, including dry hole costs ) ) Acquisition of working interest properties - ) Acquisition of minerals and overrides ) ) Proceeds from leasing of fee mineral acreage Investments in partnerships ) ) Proceeds from sales of assets - Excess tax benefit on stock-based compensation - Net cash used in investing activities ) ) Financing Activities Borrowings under debt agreement Payments of loan principal ) ) Purchase of treasury stock ) - Payments of dividends ) ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Schedule of Noncash Investing and Financing Activities Dividends declared and unpaid $ $ Additions to asset retirement obligations $ $ Gross additions to properties and equipment $ $ Net (increase) decrease in accounts payable for properties and equipment additions Capital expenditures and acquisitions, including dry hole costs $ $ (See accompanying notes) PANHANDLE OIL AND GAS INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) NOTE 1: Accounting Principles and Basis of Presentation The accompanying unaudited condensed financial statements of Panhandle Oil and Gas Inc. have been prepared in accordance with the instructions to Form 10-Q as prescribed by the SEC. Management of the Company believes that all adjustments necessary for a fair presentation of the financial position and results of operations and cash flows for the periods have been included. All such adjustments are of a normal recurring nature. The results are not necessarily indicative of those to be expected for the full year. The Company’s fiscal year runs from October 1 through September 30. Certain amounts and disclosures have been condensed or omitted from these financial statements pursuant to the rules and regulations of the SEC. Therefore, these condensed financial statements should be read in conjunction with the financial statements and related notes thereto included in the Company’s 2012 Annual Report on Form 10-K. Certain amounts (net gain on sales of assets in the Statements of Cash Flows) in the prior year have been reclassified to conform to the current year presentation. NOTE 2: Income Taxes The Company’s provision for income taxes differs from the statutory rate primarily due to estimated federal and state benefits generated from estimated excess federal and Oklahoma percentage depletion, which are permanent tax benefits. Both excess federal percentage depletion, which is limited to certain production volumes and by certain income levels, and excess Oklahoma percentage depletion, which has no limitation on production volume, reduce estimated taxable income or add to estimated taxable loss projected for any year. The federal and Oklahoma excess percentage depletion estimates will be updated throughout the year until finalized with the detail well-by-well calculations at fiscal year-end. Federal and Oklahoma excess percentage depletion benefits, when a provision for income taxes is recorded, decrease the effective tax rate, while the effect is to increase the effective tax rate when a benefit for income taxes is recorded. The benefits of federal and Oklahoma excess percentage depletion are not directly related to the amount of pre-tax income recorded in a period. Accordingly, in periods where a recorded pre-tax income or loss is relatively small, the proportional effect of these items on the effective tax rate may be significant. The effective tax rate for the quarter ended December 31, 2012, was 24% as compared to 20% for the quarter ended December 31, 2011. NOTE 3: Basic and Diluted Earnings per Share Basic and diluted earnings per share is calculated using net income divided by the weighted average number of voting common shares outstanding, including unissued, vested directors’ deferred compensation shares during the period. NOTE 4: Long-term Debt The Company has a credit facility with Bank of Oklahoma (BOK) which consists of a revolving loan in the amount of $80,000,000 which is subject to a semi-annual borrowing base determination, wherein BOK applies their own current pricing forecast and an 8% discount rate to the Company’s proved reserves as calculated by the Company’s Independent Consulting Petroleum Engineering Firm. When applying the discount rate, BOK also applies an advance rate percentage to all proved non-producing and proved undeveloped reserves. The facility has a borrowing base of $35,000,000 and is secured by certain of the Company’s properties with a carrying value of $39,367,672 at December 31, 2012. The facility matures on November 30, 2014. The interest rate is based on national prime plus from .50% to 1.25%, or 30 day LIBOR plus from 2.00% to 2.75%. The election of national prime or LIBOR is at the Company’s discretion. The interest rate spread from LIBOR or the prime rate increases as a larger percent of the loan value of the Company’s oil and natural gas properties is advanced. The interest rate spread from national prime or LIBOR will be charged based on the percent of the value advanced of the calculated loan value of the Company’s oil and natural gas properties. At December 31, 2012 the effective interest rate was 2.31%. The Company’s debt is recorded at the carrying amount on its balance sheet. The carrying amount of the Company’s revolving credit facility approximates fair value because the interest rates are reflective of market rates. Since the bank charges a customary non-use fee of .25% annually of the unused portion of the borrowing base, the Company has not requested the bank to increase its borrowing base beyond $35,000,000. Determinations of the borrowing base are made semi-annually or whenever the bank, in its sole discretion, believes that there has been a material change in the value of the oil and natural gas properties. The loan agreement contains customary covenants which, among other things, require periodic financial and reserve reporting and limit the Company’s incurrence of indebtedness, liens, dividends and acquisitions of treasury stock, and require the Company to maintain certain financial ratios. At December 31, 2012, the Company was in compliance with the covenants of the BOK agreement. NOTE 5: Deferred Compensation Plan for Directors The Company has a deferred compensation plan for non-employee directors (the Plan). The Plan provides that each eligible director can individually elect to be credited with future unissued shares of Company stock rather than cash for Board and committee chair retainers, Board meeting fees and Board committee meeting fees. These unissued shares are credited to each director’s deferred fee account at the closing market price of the stock on the date earned. Upon retirement, termination or death of the director, or upon a change in control of the Company, the unissued shares credited under the Plan will be issued to the director. NOTE 6: Restricted Stock Plan On March 11, 2010, shareholders approved the Panhandle Oil and Gas Inc. 2010 Restricted Stock Plan (2010 Stock Plan), which made available 100,000 shares of common stock to provide a long-term component to the Company’s total compensation package for its officers and to further align the interest of its officers with those of its shareholders. The 2010 Stock Plan is designed to provide as much flexibility as possible for future grants of restricted stock so that the Company can respond as necessary to provide competitive compensation in order to retain, attract and motivate officers of the Company and to align their interests with those of the Company’s shareholders. Effective March 2010, the board of directors approved the purchase of the Company’s common stock, from time to time, equal to the aggregate number of shares of common stock awarded pursuant to the Company’s 2010 Restricted Stock Plan, contributed by the Company to its ESOP and credited to the accounts of directors pursuant to the Deferred Compensation Plan for Non-Employee Directors. On December 11, 2012, the Company awarded 6,701 non-performance based shares and 20,104 performance based shares of the Company’s common stock as restricted stock to certain officers. The restricted stock vests at the end of three years and contains nonforfeitable rights to receive dividends and voting rights during the vesting period.The non-performance and performance based shares had a fair value on their award date of $195,603 and $305,154, respectively, and will be recognized as compensation expense ratably over the vesting period.The fair value of the performance based shares on their award date is calculated by simulating the Company’s stock price and stock price return utilizing a Monte Carlo model covering the period from the grant date through the end of the performance period (December 11, 2012, through December 11, 2015). The following table summarizes the Company’s pre-tax compensation expense for the three months ended December 31, 2012 and 2011, related to the Company’s performance based and non-performance based restricted stock. Three Months Ended December 31, Performance based, restricted stock $ $ Non-performance based, restricted stock Total compensation expense $ $ A summary of the Company’s unrecognized compensation cost for its unvested performance based and non-performance based restricted stock and the weighted-average periods over which the compensation cost is expected to be recognized are shown in the following table. As of December 31, 2012 Unrecognized Compensation Cost Weighted Average Period (in years) Performance based, restricted stock $ Non-performance based, restricted stock Total $ Upon vesting, shares are expected to be issued out of shares held in treasury. NOTE 7: Oil, NGL and Natural Gas Reserves Management considers the estimation of the Company’s crude oil, NGL and natural gas reserves to be the most significant of its judgments and estimates. Changes in crude oil, NGL and natural gas reserve estimates affect the Company’s calculation of DD&A, provision for abandonment and assessment of the need for asset impairments. On an annual basis, with a semi-annual update, the Company’s Independent Consulting Petroleum Engineer, with assistance from Company staff, prepares estimates of crude oil, NGL and natural gas reserves based on available geological and seismic data, reservoir pressure data, core analysis reports, well logs, analogous reservoir performance history, production data and other available sources of engineering, geological and geophysical information. Between periods in which reserves would normally be calculated, the Company updates the reserve calculations utilizing prices current with the period. The estimated oil, NGL and natural gas reserves were computed using the 12-month average price calculated as the unweighted arithmetic average of the first-day-of-the-month oil, NGL and natural gas price for each month within the 12-month period prior to the balance sheet date, held flat over the life of the properties. Crude oil, NGL and natural gas prices are volatile and largely affected by worldwide production and consumption and are outside the control of management. However, projected future crude oil, NGL and natural gas pricing assumptions are used by management to prepare estimates of crude oil, NGL and natural gas reserves and future net cash flows used in asset impairment assessments and in formulating management’s overall operating decisions. NOTE 8: Impairment All long-lived assets, principally oil and natural gas properties, are monitored for potential impairment when circumstances indicate that the carrying value of the asset may be greater than its estimated future net cash flows. The evaluations involve significant judgment since the results are based on estimated future events, such as inflation rates, future sales prices for oil, NGL and natural gas, future production costs, estimates of future oil, NGL and natural gas reserves to be recovered and the timing thereof, the economic and regulatory climates and other factors. The need to test a property for impairment may result from significant declines in sales prices or unfavorable adjustments to oil, NGL and natural gas reserves. Between periods in which reserves would normally be calculated, the Company updates the reserve calculations utilizing updated projected future price decks current with the period. The assessments at December 31, 2012 and 2011 resulted in $154,965 and $363,547 provision, respectively.A reduction in oil, NGL and natural gas prices or a decline in reserve volumes could lead to additional impairment that may be material to the Company. NOTE 9: Capitalized Costs For the periods ending December 31, 2012 and 2011, non-producing oil and natural gas properties include costs of $0 and $1,378,864, respectively, on exploratory wells which were drilling and/or testing. NOTE 10: Exploration Costs In the quarter ended December 31, 2012, lease expirations and leasehold impairments of $13,222 were charged to exploration costs. Leasehold impairments are recorded for individually insignificant non-producing leases which the Company believes will not be transferred to proved properties over the remaining lives of the leases. In the quarter ended December 31, 2012, the Company also had additional costs of $6,545related to exploratory dry hole adjustments. In the quarter ended December 31, 2011, lease expirations and impairments of $311,817 were charged to exploration costs as well as additional costs of $1,553 related to exploratory dry holes. NOTE 11: Derivatives The Company has entered into basis protection swaps and costless collar contracts. These instruments are intended to reduce the Company’s exposure to short-term fluctuations in the price of oil and natural gas. Basis protection swaps are derivatives that guarantee a price differential to NYMEX for natural gas from a specified delivery point (CEGT and PEPL historically). The Company receives a payment from the counterparty if the price differential is greater than the agreed terms of the contract and pays the counterparty if the price differential is less than the agreed terms of the contract. Collar contracts set a fixed floor price and a fixed ceiling price and provide for payments to the Company if the basis adjusted price falls below the floor or require payments by the Company if the basis adjusted price rises above the ceiling. These contracts cover only a portion of the Company’s natural gas and oil production and provide only partial price protection against declines in natural gas and oil prices. These derivative instruments may expose the Company to risk of financial loss and limit the benefit of future increases in prices. All of the Company’s derivative contracts are with Bank of Oklahoma and are unsecured. The derivative instruments have settled or will settle based on the prices below which are adjusted for location differentials and tied to certain pipelines. Derivative contracts in place as of December 31, 2012 (prices below reflect the Company’s net price from the listed pipelines) Production volume Indexed Contract period covered per month pipeline Fixed price Natural gas costless collars November 2012 - January 2013 150,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.70 ceiling November 2012 - January 2013 150,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.70 ceiling November 2012 - January 2013 50,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.65 ceiling February 2013 - December 2013 80,000 Mmbtu NYMEX Henry Hub $3.75 floor/$4.25 ceiling February 2013 - December 2013 50,000 Mmbtu NYMEX Henry Hub $3.75 floor/$4.30 ceiling February 2013 - December 2013 100,000 Mmbtu NYMEX Henry Hub $3.75 floor/$4.05 ceiling Derivative contracts in place as of September 30, 2012 (prices below reflect the Company’s net price from the listed pipelines) Production volume Indexed (1) Contract period covered per month pipeline Fixed price Natural gas basis protection swaps January - December 2012 50,000 Mmbtu CEGT NYMEX -$.29 January - December 2012 40,000 Mmbtu CEGT NYMEX -$.30 January - December 2012 50,000 Mmbtu PEPL NYMEX -$.29 January - December 2012 50,000 Mmbtu PEPL NYMEX -$.30 Natural gas costless collars March - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.25 ceiling April - October 2012 120,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.10 ceiling April - October 2012 60,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.20 ceiling April - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.20 ceiling April - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.45 ceiling April - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.30 ceiling August - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.30 ceiling November 2012 - January 2013 150,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.70 ceiling November 2012 - January 2013 150,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.70 ceiling November 2012 - January 2013 50,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.65 ceiling Oil costless collars January - December 2012 2,000 Bbls NYMEX WTI $90 floor/$105 ceiling February - December 2012 3,000 Bbls NYMEX WTI $90 floor/$110 ceiling May - December 2012 2,000 Bbls NYMEX WTI $90 floor/$114 ceiling (1)CEGT - Centerpoint Energy Gas Transmission's East pipeline in Oklahoma PEPL - Panhandle Eastern Pipeline Company's Texas/Oklahoma mainline The Company has elected not to complete all of the documentation requirements necessary to permit these derivative contracts to be accounted for as cash flow hedges. The Company’s fair value of derivative contracts was an asset of $764,643as of December 31, 2012, and a liability of $172,271 as of September 30, 2012. Realized and unrealized gains and (losses) for the periods ended December 31, 2012, and December 31, 2011, are scheduled below: Gains (losses) on natural gas Three months ended derivative contracts 12/31/2012 12/31/2011 Realized $ ) $ Increase (decrease) in fair value ) Total $ $ ) To the extent that a legal right of offset exists, the Company nets the fair value of its derivative contracts with the same counterparty in the accompanying balance sheets. The following table summarizes the Company’s derivative contracts as of December 31, 2012, and September 30, 2012: Balance Sheet 12/31/2012 9/30/2012 Location Fair Value Fair Value Asset Derivatives: Derivatives not designated as Hedging Instruments: Commodity contracts Short-term derivative contracts $ $
